TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-07-00362-CV


In re Steve Bauserman




ORIGINAL PROCEEDING FROM TRAVIS COUNTY


M E M O R A N D U M   O P I N I O N

		Relator Steve Bauserman has filed a petition for a writ of mandamus challenging the
district court's May 29, 2007 order on his motion to compel production of documents.  We deny the
petition for writ of mandamus.  Tex. R. App. P. 52.


  
						W. Kenneth Law, Chief Justice
Before Chief Justice Law, Justices Pemberton and Waldrop
Filed:   August 17, 2007